Order insofar as appealed from affirmed, without costs of this appeal to any party. All concur. (Appeal from part of an order of Monroe Special Term directing that the five actions be tried together, without consolidation; that place of trial of actions Nos. 4 and 5 be changed from Tompkins County to Monroe County; that plaintiffs in actions 1, 2 and 3 have the right to open and close. The actions arose as the result of an automobile collision in the State of Pennsylvania.) Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.